Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-5 are pending.

Claim Objections
3.		Claim 5 is objected to because of the following informalities: Claim 5 states an LED display device is comprised by the LED display system of claim 1. However, claim 1 already states to comprise an LED display device within the abstract. Therefore, claim 5 does not further limit claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishitani et al. (US Patent Application Publication 2001/0033260), herein after referred to as Nishitani, in view of Hoffman (US Patent Application Publication 2017/0221413).
Regarding independent claim 1, Nishitani discloses an LCD display system (Figures 1, 2, 15, and 31 and abstract reference liquid crystal display (LCD) system. Figure 15 regards applying the invention to a backlight of the LCD wherein otherwise identical to figure 2 as described in paragraphs [0100] and [0101]. Figure 31 remains identical to figure 1 with the exception of adding a frame memory 150 as described in paragraph [0155]-[0158]. Figures 1 and 2 are cited as since the majority of the written description is detailed in view of said figures.) comprising a controller (Figures 2 and 15 reference micro-computer 23/0119.) and an LCD display device (Figures 2 and 15 reference LCD 4/0121.) configured to display a video based on a video signal distributed from the controller (Paragraph [0060] describes the LCD to display an inputted video signal which has been corrected. Paragraph [0061] describes microcomputer 23/0119 to control the entire device including all sections depicted in figures 2/15.), wherein 
the controller includes 
a control circuit (figures 2/15 reference 13-15/0109-111) configured to calculate an average brightness value of pixels constituting a frame for each frame in the video signal (Paragraph [0060] summarizes the invention to regard detecting luminance of the video image signal every frame and correcting the video signal in accordance with said detection for display. Paragraph [0061] relates figures 1/31 image characteristic detection 1/72 to figures 2/15 image characteristic detection 13-15/0109-111. Paragraph [0063] describes the image characteristic detection sections 13-15 (and therefore 1, 31, 0109-111) detect the luminance characteristic of the video signal appearing in 1 frame for every one frame such that there are three systems of identical circuits, one for each color, to detect luminance characteristics data of every picture element. Paragraph [0074] describes detection of brightness to be for example luminance data, thereby relating wording of luminance and brightness as interchangeable. Paragraph [0121] describes picture elements in regards to a matrix resolution, thereby relating wording of picture element to pixel. Paragraphs [0059]-[0060] and [0063] describes the detected luminance may regard an average luminance on every one frame.), and 
configured to calculate a brightness correction coefficient for correcting the brightness of the video signal so that power consumption of the LCD display device becomes equal to or lower than a predetermined value based on the average brightness value calculated (Figure 2 reference polygonal point generation sections 16-18 described in paragraph [0061] to generate correction coefficients based on the detected image characteristics of sections 13-15. Paragraph [0107] describes by controlling the amount of light of the backlight  (unit which produces luminance of the LCD) in accordance with the detected average luminance of video signals electric consumption power is reduced (as compared to the inherent value of power consumption without correction [a predetermined value]). Figure 17 depicts additional predetermined values of region 3 or more and/or less than region 6 (regions regards arbitrary gradation boundaries as depicted in figure 16 and described in paragraph [0061].), and 
a video signal distribution unit configured to distribute the video signal and the brightness correction coefficient to the LCD display device (figure 2 reference operation section 19-21 described in paragraph [0061] to output video signals corrected by the correction coefficient to the LCD), 
the video signal distribution unit is configured to add the brightness correction coefficient to a head of (n+1)th frame which is a next frame of an nth frame, the average luminance value of which has been obtained, and distribute thereof (Figure 31 reference frame memory 150 to delay the frame [nth] to enable the detected correction coefficient to be applied to the relevant frame [(n+1)th] as described in paragraphs [0157]-[0158].), and 
the LCD display device includes a plurality of picture elements serving as display pixels (Paragraph [0121] describes a plurality of picture elements relating to pixels. Figure 15 depicts the display to be a liquid crystal 0121 which utilizes a backlight 232.), 
a frame memory configured to delay the video signal of the nth frame distributed from the video signal distribution unit for one frame and output thereof (Figure 31 reference frame memory 150 to delay the frame [nth] to enable the detected correction coefficient to be applied to the relevant frame [(n+1)th] as described in paragraphs [0157]-[0158].), 
a brightness adjustment unit configured to adjust the brightness of the video signal of the nth frame delayed for one frame by the frame memory and output BIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKM/cfsApplication No.: NEWDocket No.: 2257-0682PUS1Page 4 of 7based on the brightness correction coefficient added to the head of the (n+1)th frame distributed from the video signal distribution unit (Figure 31 reference frame memory 150 to delay the frame [nth] to enable the detected correction coefficient to be applied to the relevant frame [(n+1)th] as described in paragraphs [0157]-[0158].), and 
an LCD drive unit configured to drive the plurality of LEDs based on the video signal of which brightness has been adjusted by the brightness adjustment unit (Figure 33 reference data driver 173 described in paragraph [0164] to  output gradation driving voltage for display.).
Nishitani discloses an LCD system which utilizes a backlight. Nishitani does not specifically disclose an LED display system such that the LED display device includes a plurality of LEDs serving as display pixels.
Hoffman discloses the an OLED display and an LCD display which utilize individual emitters (organic light emitting diodes for OLED displays and light emitting diodes for driving backlight units of the LCD) to depict imagery in different parts of the displays. The individual emitters perform the same function of producing light from a panel of the display system. Which when activated to produce light, increase the total power demand of the display system (paragraph [0006]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Nishitani’s correction coefficient for picture elements/pixels and light producing emitter with the known technique of an OLED display comprising individual organic light emitting diodes utilized as pixels as disclosed by Hoffman (paragraph [0006]) yielding the predictable results of a smaller display which does not comprise a backlight (OLEDs produce both gradation and luminance) as compared to an LCD display (liquid crystals produce majority of the gradation while the backlight produces luminance).
Regarding claim 2, Nishitani discloses The LED display system according to claim 1, wherein 
a plurality of the controllers are provided (figure 2 reference 13, 16, and 19 as a first controller; 14, 17, and 20 as a second controller; 15, 18, and 21 as a third controller), 
each of the controllers further includes 
a signal line connected to the other controllers (figure 2 reference micro-computer control section 24 and micro-computer 23 depicted to connect the plurality of controllers and described in paragraph [0061] to control entire device), and 
an average brightness value communication unit configured to output the average brightness value calculated by the control circuit to the signal line and input the average brightness value output from the other controller or the controller itself via the signal line (Paragraph [0063] describes the image characteristic detection sections 13-15 detect the luminance characteristic of the video signal appearing in 1 frame for every one frame such that there are three systems of identical circuits, one for each color, to detect luminance characteristics data of every picture element. Following the interpreted first controller (13, 16, 19), section 13 outputs average luminance information to the micro-computer control section via the signal line which then enables the coefficients to be sent to section 16 and 19 (the line connecting 24 to 16 is also considered the claimed signal line) thereby interpreted as the control circuit to input the output average brightness value from itself.), 
the plurality of the controllers are wired-OR connected (figure 2 reference wired connection between all components), and 
in each of the controllers, the control circuit is configured to calculate the brightness correction coefficient which is in common for the plurality of the controllersFigure 2 reference polygonal point generation sections 16-18 described in paragraph [0061] to [respectively] generate correction coefficients based on the detected image characteristics of sections 13-15. Wherein each section of sections 16-18 performs the same function of calculating a coefficient this is considered a common coefficient (even if they have different values the calculation performed is the same) for the plurality of sections [part of the controllers as identified above].). 
Regarding claim 3, Nishitani discloses the LED display system according to claim 2, wherein 
the controller is configured to synchronize outputs of the plurality of controllers by outputting a synchronization signal which is in common for the plurality of controllers to the other controller (Figure 2 reference micro-computer control section 24 and micro-computer 23 depicted to connect the plurality of controllers and described in paragraph [0061] to control entire device. Signals and operations of control from the control section 24 are interpreted as the claimed synchronization signal. Paragraph [0063] describes detection of luminance for every frame under control of section 24, thereby describing the operations of the control section 24 to regard timing.), and BIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKM/cfsApplication No.: NEWDocket No.: 2257-0682PUS1
in each of the controllers, the average brightness value communication unit is configured to time-divide and output the average brightness value to the signal line (Figure 4 details the average value detection section described in paragraph [0072] to receive serial data which is divided by a latch circuit. Dividing serial data is a description of time dividing output.).
Regarding claim 4, Nishitani discloses the LED display system according to claim 2, wherein 
when the brightness of the video signal distributed from the video signal distribution unit is not adjusted based on the common brightness correction coefficient, the average brightness value communication unit is configured not to drive the signal line (Figure 16 and paragraph [0102] describes the concept control for detecting average luminance by sections 13-15. Figure 17 depicts the flow chart of control due to said average detected luminance. In figure 17 reference adjustment performed when average luminance is less than number region 3 the back light amount is lowered. When average luminance is greater than number region 6 the back light amount is raised. However, when the average luminance is between 3 and 6 no adjustment is made or the is configured not to drive the signal line (control section 24 of figure 2 is not driven to correct).).
Regarding claim 5, Nishitani discloses an LED display device which the LED display system according to claim 1 comprises (reference 103 combination rejection of claim 1 combining Hoffman OLED with luminance correction of Nishitani). 

Conclusion
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622